         Case 7:18-cv-03494-NSR Document 58 Filed 11/04/20 Page 1 of 1




MEMORANDUM ENDORSEMENT
                                                                                    11/4/2020

McCray v. Westchester County et al
18-cv-3494 (NSR)


The Court reviewed Plaintiff’s request for a 90-day extension to respond to Defendants’ motion to
dismiss dated 10/20/2020. (ECF No. 54.) The Court also reviewed Defendants’ letter regarding
filing of their motion to dismiss dated 11/3/2020. (ECF No. 55.)
The Court grants Plaintiff’s request for a 90-day extension to respond to Defendants’ motion to
dismiss. The deadline for Plaintiff to serve his opposition papers is extended from October 19,
2020 to January 19, 2021. The deadline for Defendants to serve their reply papers is extended from
November 3, 2020 to February 2, 2021.
Defense Counsel shall file all papers on the reply date, February 2, 2021. The parties shall provide
two courtesy copies of their respective documents to chambers as the documents are served. As
long as Judge Román’s Emergency Rules remain in place, copies shall also be delivered to
chambers in electronic form.
Due to Plaintiff’s request for an extension, the Clerk of the Court is respectfully directed to
terminate the motion at ECF No. 56, without prejudice and subject to re-filing on February 2, 2021.
The Clerk of the Court is further directed to send a copy of this endorsement to the Plaintiff and
show service on the docket.


                                                                     Dated: November 4, 2020
                                                                            White Plains, NY


                                                                     SO ORDERED.


                                                                     _____________________
                                                                     Nelson S. Román, U.S.D.J.
